Exhibit 99.1 Tankers Inc. Announces First Quarter Results MONACO(Marketwire - June 24, 2010) - Scorpio Tankers Inc. (NYSE: STNG) ("Scorpio Tankers", or the "Company") today reported its results for the three months ended March 31, The Company recorded net income of $1.2 million or $0.21 basic and $0.21 diluted earnings per share for the three months ended March 31, 2010 compared to net income of $2.8 million or $0.50 basic and $0.50 diluted earnings per share for the three months ended March 31, 2009. The weighted average outstanding number of outstanding shares (basic and diluted) for both periods was Recent Events Initial Public Offering On April 6, 2010, the Company closed on the sale of 12,500,000 shares of common stock at $13.00 per share in its initial public offering and received net proceeds of $149.6 million after deducting underwriters' discounts and offering expenses. On May 4, 2010, the Company issued 450,000 shares of common stock at $13.00 and received $5.4 million, after deducting underwriters' discounts, when the underwriters in the Company's initial public offering partially exercised their over-allotment option. Vessel Acquisitions On June 9, 2010, Scorpio Tankers announced that it took delivery of three products tanker vessels that the Company previously agreed to acquire. Two of the tankers are LR1 ice class 1A sister ships, STI Harmony and STI Heritage, and were acquired for an aggregate price of $92.0 million, which includes an estimated $2.5 million related to the value of the existing time charter contracts. The third vessel delivered was STI Conqueror, which is a Handymax ice class 1B ship, and was acquired for $26.0 million. The Company has agreed to acquire three additional Handymax tankers that are scheduled to be delivered by the end of July 2010 for an aggregate price of $76.0 million. Credit Facilities On April 9, 2010, the Company repaid in full the outstanding balance of $38.9 million of the 2005 credit facility from the proceeds of the initial public offering. On June 2, 2010, the Company executed the $150 million credit facility, which will be used to partially finance vessel acquisitions. The Company currently has drawn down $19.0 million. Explanation of Variances on the First Quarter Results Net
